

EXHIBIT 10.3
 
AMENDMENT NO. 3 TO
SECOND AMENDED AND RESTATED
EMPLOYMENT AGREEMENT
 
THIS AMENDMENT NO. 3 TO SECOND AMENDED AND RESTATED AGREEMENT, dated as of
September 5, 2007 (the “Amendment”), amends the Second Amended and Restated
Agreement, made and entered into as of August 1, 2003, and amended as of
December 27, 2004, and further amended as of February 20, 2007 (the
“Agreement”), by and between REPUBLIC AIRWAYS HOLDINGS INC. (the “Company”), a
Delaware corporation, and WAYNE C. HELLER (the “Executive”).
 
R E C I T A L S
 
WHEREAS, the Company and the Executive entered into the Agreement; and
 
WHEREAS, the Company and the Executive desire to amend the Agreement as and to
the extent provided for herein,
 
NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
hereinafter set forth and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, and intending to be legally bound,
the parties hereto agree as follows:
 
1.  Dates.  All references in the Agreement to the 2008 calendar year shall be
references to the 2009 calendar year.  All references in the Agreement to
January 1, 2008 shall be references to January 1, 2009.  All references in the
Agreement to July 31, 2008 shall be references to July 31, 2009.
 
2.  Defined Terms.  All capitalized terms used herein shall have the respective
meanings ascribed to such terms in the Agreement unless otherwise defined
herein.
 
3.  Counterparts.  This Amendment may be executed in counterparts, each of which
shall be deemed an original but all of which together shall constitute one and
the same instrument.
 
4.  Miscellaneous.  Except as amended herein, the Agreement shall remain in full
force and effect.
 
[Remainder of page intentionally left blank]
 

      
                                
    


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first above written.
 
 

 
REPUBLIC AIRWAYS HOLDINGS, INC.
         
 
By:
/s/ Bryan K. Bedford       Name: Bryan K. Bedford        Title: President and
Chief Executive Officer          

 
 

 
WAYNE C. HELLER
         
 
 
/s/ Wayne C. Heller                          

 
 
 
 
 

 
 
 


      
                                                                                                                                                                     
    


--------------------------------------------------------------------------------


